               Case 1:16-cv-00451-WBS Document 66 Filed 01/18/19 Page 1 of 4



1                                                                 The Honorable William B. Shubb
     Gary Sparling
2    Soha & Lang, P.S.
     1325 Fourth Avenue, Suite 2000
3    Seattle, WA 98101
     Phone: (206) 624-1800
4    Idaho Bar #6620

5

6

7
                                UNITED STATES DISTRICT COURT
8
                                   FOR THE DISTRICT OF IDAHO
9
     THE CINCINNATI INSURANCE
10   COMPANY, an Ohio corporation; and THE             Cause No. 1:16-cv-451 WBS
     CINCINNATI INDEMNITY COMPANY, an
11   Ohio corporation,                                 JOINT STATUS REPORT RE
                                                       CONTINUED STAY OF ACTION
12                                Plaintiffs,

13           vs.

14   REFLOK, INC., f/k/a REFLOK-NORTH
     AMERICA, INC., an Idaho corporation;
15   DIRECT EXPANSION SOLUTIONS, INC., a
     Texas corporation; DMG CORPORATION, a
16   California corporation; HAVTECH, INC., a
     Delaware corporation; NORMAN S. WRIGHT
17   MECHANICAL EQUIPMENT CO., LLC, a
     California limited liability company; and DOE
18   DEFENDANTS 1 through 5

19                                Defendants.

20

21           The parties respectfully submit this Joint Status Report pursuant to the Court’s Order

22   Staying Action for 150 Days [ECF 65]. The Court previously granted the parties’ stipulated

23   motion to stay all proceedings in this action for 150 days, filed by Plaintiffs Cincinnati

     JOINT STATUS REPORT RE CONTINUED                                          SOHA & L ANG, P.S.
                                                                                  ATTORNEYS AT LAW
     STAY OF ACTION– 1                                                     1325 FOURTH AVENUE, STE 2000
     CAUSE NO. 1:16-cv-451 WBS                                              SEATTLE, WASHINGTON 98101
                                                                         (206) 624-1800/FAX (206) 624-3585
     6900.00154 la18dm186k
               Case 1:16-cv-00451-WBS Document 66 Filed 01/18/19 Page 2 of 4



1    Insurance Company and Cincinnati Indemnity Company, and Defendants Direct Expansion

2    Solutions, Inc. and Norman S. Wright Mechanical Equipment Co., LLC (collectively, the

3    “Parties”) [ECF 64]. The Parties stipulated to a stay of this action to allow them additional

4    time to determine whether one or more of the underlying claims and lawsuits (including the

5    “Bellwether” Gables claim identified in the Parties’ Discovery Plan) can be settled, thereby

6    potentially streamlining and simplifying the issues presented in this declaratory action.

7            Since the stay was entered, some underlying claims have resolved, but the Gables claim

8    remains unresolved. The Parties therefore agree that it would be appropriate to stay this action

9    for an additional 150 days, to determine whether any additional claims or suits can be settled,

10   which could streamline and simplify the issues presented in this case.

11           Before the 150th day after a continuation of the stay is entered, the Parties will provide

12   a supplemental joint status report to the Court regarding whether they believe it would be

13   appropriate to stay this action for an additional period.

14           The Parties therefore request the Court to enter an order:

15           1. Staying this action for all purposes for an additional 150 days;

16           2. Requiring the Parties to file a joint status report before the additional 150-day period

17               expires regarding whether the stay should be continued; and

18           3. Permitting any Party to move to lift the stay prior to its expiration.

19

20

21

22

23

     JOINT STATUS REPORT RE CONTINUED                                              SOHA & L ANG, P.S.
                                                                                      ATTORNEYS AT LAW
     STAY OF ACTION– 2                                                         1325 FOURTH AVENUE, STE 2000
     CAUSE NO. 1:16-cv-451 WBS                                                  SEATTLE, WASHINGTON 98101
                                                                             (206) 624-1800/FAX (206) 624-3585
     6900.00154 la18dm186k
               Case 1:16-cv-00451-WBS Document 66 Filed 01/18/19 Page 3 of 4



1            RESPECTFULLY SUBMITTED this 18th day of January, 2019.

2    Soha & Lang, P.S.                          Cokinos │ Young

3
     By:    s/Gary Sparling                     By:    /s/Patrick Wielinski (Per e-mail
4        Gary Sparling, ISB No. 6620            authorization
         Telephone: 206-624-1800                   Patrick Wielinski Texas Bar No. 21432450
5        Facsimile: 206-624-3585                   Tel: (817) 635-3620
         Email: sparling@sohalang.com              Fax: (817) 635-3633
6    Attorneys for Plaintiffs                      Email: PWielinski@cokinoslaw.com
                                                Attorneys for Defendant Direct Expansion
7                                               Solutions, Admitted Pro Hac Vice

8    Brassey Crawford                           Andersen Schwartzman Woodard Brailsford
                                                PLLC
9

10   By:     Nick Crawford (Per e-mail          By:
     authorization)                                 Jennifer Schrack Dempsey, ISB No. 7603
11       J. Nick Crawford, ISB No. 3220             Email: jsd@aswblaw.com
         Tel: (208) 344-7300                        Alyson A. Foster, ISB No. 9719
12       Fax: (208) 344-7077                        Email: aaf@aswblaw.com
         Email: jnc@brassey.net                     Tel: (208) 342-4411
13   Attorneys for Defendant Norman S. Wright       Fax: (208) 342-4455
     Mechanical                                 Attorneys for Defendant Direct Expansion
14                                              Solutions, Inc.

15

16

17

18

19

20

21

22

23

     JOINT STATUS REPORT RE CONTINUED                                   SOHA & L ANG, P.S.
                                                                           ATTORNEYS AT LAW
     STAY OF ACTION– 3                                              1325 FOURTH AVENUE, STE 2000
     CAUSE NO. 1:16-cv-451 WBS                                       SEATTLE, WASHINGTON 98101
                                                                  (206) 624-1800/FAX (206) 624-3585
     6900.00154 la18dm186k
               Case 1:16-cv-00451-WBS Document 66 Filed 01/18/19 Page 4 of 4



1                                    CERTIFICATE OF SERVICE

2           I hereby declare that on January 18, 2019, I electronically filed Stipulation to Stay
     Action for 150 days on the following counsel of record via CM/ECF:
3
     Jennifer Schrack Dempsey                          Patrick Wielinski
4    Haley Krug                                        Cokinos │ Young
     Andersen Schwartzman Woodard                      105 Decker Court, Suite 800
5       Brailsford PLLC                                Irving, TX 75062
     101 S. Capitol Blvd., Suite 1600                  Tel: (817) 635-3620
6    Boise, ID 83702-5842                              Email: pwielinski@cbylaw.com
     Tel: (208) 342-4411                               Attorney for Defendant Direct Expansion
7    Fax: (208) 342-4455                               Solutions, Admitted Pro Hac Vice
     Email: jsd@aswblaw.com
8    Email: hkk@aswblaw.com
     Attorney for Defendant Direct Expansion
9    Solutions, Inc.

10   J. Nick Crawford
     Brassey Crawford
11   345 Bobwhite Court, Suite 215
     Boise, ID 83706
12   Tel: (208) 344-7300
     Fax: (208) 344-7077
13   Email: jnc@brassey.net
     Attorneys for Defendant Norman S. Wright
14   Mechanical

15                                             SOHA & LANG, P.S.

16                                            By:   s/Gary Sparling
                                                Gary Sparling, Idaho Bar # 6620
17                                              Email address sparling@sohalang.com

18

19

20

21

22

23

     JOINT STATUS REPORT RE CONTINUED                                             SOHA & L ANG, P.S.
                                                                                     ATTORNEYS AT LAW
     STAY OF ACTION– 4                                                        1325 FOURTH AVENUE, STE 2000
     CAUSE NO. 1:16-cv-451 WBS                                                 SEATTLE, WASHINGTON 98101
                                                                            (206) 624-1800/FAX (206) 624-3585
     6900.00154 la18dm186k
